DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I invention without traverse encompassing claims 1-16 in the reply filed on 06-22-2022 is acknowledged. 
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11 and 14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Yoon (KR101480724B1).
Regarding claim 1, Yoon discloses a photoreactive hair treatment apparatus including (Abstract) : a light source (Fig, 6. 10) configured to emit light; and  5a power supply unit configured to supply power to the light source (Power supply transmitting power through cable 21), wherein the light source (10) is disposed to emit the light (11) toward hair  coated with a hair treating agent (Abstract, the examiner notes that the hair is capable to be coated with hair perm solution). 
Regarding claim 3, Yoon discloses the claimed invention of claim 1. Yoon further discloses the hair treating agent contains a perm agent (Para. 0001 and 0030). 
Regarding claim 59, Yoon discloses the claimed invention of claim 1. Yoon further discloses a light diffusion unit (annotated Fig. 6 below) disposed on an optical path and configured to uniformly diffuse the light (Far-infrared LED).

    PNG
    media_image1.png
    538
    598
    media_image1.png
    Greyscale

Regarding claim 11, Yoon discloses the claimed invention of claim 9. Yoon further discloses the light diffusion unit is provided in a stick shape (See annotated Fig. 6a above), an outer surface of which is to be rolled around by the hair (Fig. 9, the examiner notes that the hair is capable to be rolled over the outer surface of the light diffuser unit). 
Regarding claim 14, Yoon discloses the claimed invention of claim 9. Yoon further discloses  an external power source (Fig. 9, power source to be attached to cable 21); a power cable (21) connecting the external light source to the light source; and a connector (Fig. 4, 31) connecting the light source and the power cable

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR101480724B1) in view of Park (KR20100101939A).
Regarding claim 2, 4-8, Yoon discloses the claimed invention of claim 1. Yoon does not explicitly discloses the hair 10treating agent contains: a photocatalyst, a perm agent and a photocatalyst, a hair dyeing agent, a photocatalyst and a hair dyeing agent, a hair nutrient agent, a photocatalyst and a hair nutrient agent.
Park teaches a composition for applying on the hair with the hair treating agent contains a photocatalyst (claim 7),  a hair nutrient agent (claim 5), a photocatalyst and a hair nutrient agent (claim 5) to provide a hair increasing agent for increasing the hair; And silver for compounding with the hair increasing agent to perform an antibacterial and sterilizing action on the scalp (see paragraph of the summary of the invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date to replace the composition of Yoon with the hair composition as taught by Park to provide a hair increasing agent for increasing the hair; And silver for compounding with the hair increasing agent to perform an antibacterial and sterilizing action on the scalp. The examiner also notes that it is within the skill of an ordinary skill in the art to replace the hair composition with a perm agent and a photocatalyst, a hair dyeing agent, or a photocatalyst and a hair dyeing agent to increase and color the user’s hair. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR101480724B1) in view of  Warner et al (US 20040206368 A1).
Regarding claim 1512, Yoon discloses the claimed invention of claim 11. Yoon does not explicitly disclose a light reflection unit configured to prevent the light, having passed through the light diffusion unit, from being emitted to an outside, and reflect the light toward the hair.
Warner teaches a photo-reactive hair device used for hair treatment with a light reflecting unit (Fig. 2A, cover 22) so that the hair is held in place on the cylinder 20 by a cover 22, which can be made of plastic, and be in the shape of a cut open cylinder that is of the right size to hold the hair wrapped around the cylindrical core in place. To permit external irradiation using a UV lamp (in addition to the internal irradiation emitted from the central cylinder), the cover 22 can be transparent to the appropriate UV light or contain cutouts or openings to permit light to contact the hair wrapped around the central cylinder. Thus, the user has the option of applying internal irradiation from cylinder 20, applying external irradiation through cover 22 (e.g., if the central cylinder does not generate its own light, e.g., if it is merely solid or hollow plastic), or both (Para.0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date modify  the Yoon’s device with the light reflecting unit cover as taught by Warner hair is held in place on the cylinder 20 by a cover 22, which can be made of plastic, and be in the shape of a cut open cylinder that is of the right size to hold the hair wrapped around the cylindrical core in place. To permit external irradiation using a UV lamp (in addition to the internal irradiation emitted from the central cylinder), the cover 22 can be transparent to the appropriate UV light or contain cutouts or openings to permit light to contact the hair wrapped around the central cylinder. Thus, the user has the option of applying internal irradiation from cylinder 20, applying external irradiation through cover 22 (e.g., if the central cylinder does not generate its own light, e.g., if it is merely solid or hollow plastic), or both.
 
Claims 10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR101480724B1) in view of  Choi (KR200378685Y1).
Regarding claim 15, Yoon discloses the claimed invention of claim 9. Yoon further discloses the light source (11) is disposed inside the light diffusion unit (Fig. 8) and emits the light toward an outside of the light diffusion unit (Para. 0016), a second connector (Fig. 4, 13) exposed to an outside of the light diffusion unit (Fig. 4), and electrically connected to the light source such that the second connector is connected to the light source (Fig. 4), thereby connecting the light source and the power source. 15Yoon does not explicitly disclose 10a battery disposed external to the light diffusion unit; a battery holder in which the battery is accommodated; a first connector electrically connected to the battery.
Choi teaches a light catalyst hair brush with outer surface coated with photocatalyst layer (cl. 1), a battery (Fig. 3, 26); a battery holder (Fig. 3, space 12) in which the battery is accommodated (Fig. 3); a first connector (wire 16) electrically connected to the battery (Fig.3) to provide the user with a portable device that can be used while travelling, and minimize the packaging size of the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date modify  the Yoon’s device with the battery power source as taught by Choi to provide the user with a portable device that can be used while travelling, and minimize the packaging size of the device . The examiner also notes that it is within the skill of an ordinary skill in the art to rearrange and connect the light source with the battery through the second connector.
Regarding claim 10, Yoon discloses the claimed invention of claim 9. Choi further discloses photocatalyst layer coated on an outer surface (claim 1 and Fig. 3) of the device. 
Regarding claim 13, Yoon and Choi discloses the claimed invention of claim 9. Choi further discloses 20a battery (26) ; and a circuit board on which a charge/discharge circuit of the battery ( Fig. 4 and  3rd paragraph of 2nd page) and a driver for driving the light source are mounted (Switch 30) , thereby connecting the battery and the light source (Fig. 4).
Regarding claim 16, Yoon and Choi disclose the claimed invention of claim 15. Choi further discloses a detachment part (Fig.4, thread connection 142) enabling the battery holder to be detached from the light diffusion unit so as to maintain the hair rolled around the light diffusion unit (Fig. 4).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772